Citation Nr: 0328376	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-30 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.  J. Vecchiollo


INTRODUCTION

The veteran had active military service from August 1962 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In June 1996, the Board denied service connection for PTSD 
and denied an increased evaluation for residuals of a 
fracture of the L1 vertebra, with low back pain, rated as 20 
percent disabling.  The veteran appealed to the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims) (hereinafter "Court").  In May 
1999, the Court by memorandum decision determined that, while 
the veteran had submitted a well-grounded claim for service 
connection for PTSD, the Board did not err in concluding that 
there was no clear diagnosis of such disorder.  The Court 
also concluded that the Board's failure to apply a provision 
of the VA Adjudication Procedure Manual, M21-1, Part III, 
para. 5.14c (Change 47) (effective Nov. 1, 1995) was non-
prejudicial error.  The veteran appealed to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit 
Court).  In May 2000, the Federal Circuit Court vacated and 
remanded the case to the Court for consideration of whether 
the intervening change in 38 C.F.R. § 3.304(f) regarding 
medical evidence in PTSD cases requires a different result.  
The Court, in decisions dated in August and December 2000, 
vacated the June 1996 Board decision and remanded the case to 
the Board for compliance with the Federal Circuit Court's 
decision.

In September 2001, the Board, in turn, remanded the claim to 
the RO for further development and consideration.

The Federal Circuit Court has held that a court or other 
adjudicative body first must be sure that it has jurisdiction 
over the matter before it.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  The Court has held that issues and 
claims not pursued on appeal are considered abandoned.  See 
Ford v. Gober, 10 Vet. App. 531 (1997); Bucklinger v. Brown, 
5 Vet. App. 435 (1993).  In this case, a review of the briefs 
submitted by the appellant's attorney indicates they do not 
address the merits of the Board's decision insofar as the 
rating for the back disorder was concerned.  Also, neither 
the Court's decisions nor the Federal Circuit Court's 
decision addresses the appropriateness of the rating for the 
back disorder.  Consequently, the Board finds that the claim 
for a higher rating for the service-connected back disorder 
was not pursued on appeal to the Court.  And therefore, 
pursuant to the case law established by the Court, that claim 
must be considered to have been abandoned-meaning the 
Board's previous decision concerning that claim is final and 
binding on the veteran.  And absent a motion for 
reconsideration of that decision concerning that issue, or 
the submission of additional relevant evidence, the Board 
does not have jurisdiction to again review the back disorder 
claim.  Barnett; 38 U.S.C.A. §§ 5108, 7104, 7252, 7261 (West 
1991).


REMAND

The veteran alleges that he has PTSD from a personal assault 
during service.  He says he was raped and sexually abused by 
fellow servicemen. 

In September 2001, the Board remanded the claim for further 
development to include consideration of whether the 
intervening change in 38 C.F.R. § 3.304(f) regarding medical 
evidence in PTSD cases requires a different result; 
consideration of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000); to ensure 
that all notification and development action required by VA 
Adjudication Procedure Manual, M21-1, Part III, para. 5.14c, 
pertaining to sexual assault claims, are fully complied with 
and satisfied; and to obtain and consider the veteran's 
Social Security Administration (SSA) medical records.

Additional argument from the veteran's attorney was received 
by the Board in September 2003.  The attorney stated that, if 
the veteran's claim cannot be granted, the Board should 
remand the claim for further development for another attempt 
to verify the veteran's claimed personal assault stressors.  

Although the RO informed the veteran of the VCAA and obtained 
additional medical records and his SSA file, it failed to 
ensure that all notification and development action required 
by VA Adjudication Procedure Manual, M21-1, Part III, para. 
5.14c are fully complied with and satisfied, or consider 
whether the intervening change in 38 C.F.R. § 3.304(f) 
regarding medical evidence in PTSD cases requires a different 
result.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a 
remand by the Court or the Board confers on the veteran the 
right to compliance with the remand orders).  Therefore, 
unfortunately, the Board has no choice but to again remand 
this case to the RO in another attempt to verify his alleged 
noncombat stressor.  Without verification of the stressor, 
there simply is no possibility of establishing his 
entitlement to service connection for PTSD.  See Cohen v. 
Brown, 10 Vet. App. 128 (1997).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by VA 
Adjudication Procedure Manual, M21-1, 
Part III, para. 5.14c are fully complied 
with and satisfied.

2.  The RO then should undertake any 
other development it determines is 
required under 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) and 38 C.F.R. § 3.159 
(2002).  

3.  The RO should readjudicate the claim.

a.  In determining whether the claimed 
personal assault stressor occurred, the 
RO should apply the equipoise standard 
and not require a preponderance of 
evidence.

b.  The RO should consider whether the 
intervening change in 38 C.F.R. § 
3.304(f) regarding medical evidence in 
PTSD cases requires allowance of the 
claim.  The claim also should be 
considered under the previous standard.  
The RO should apply the version of the 
regulation most favorable to the veteran.

4.  If the claim continues to be denied, 
send the veteran and his representative a 
Supplemental Statement of the Case and 
give them an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to further develop the record and ensure due 
process of law.  No inference should be drawn regarding the 
final disposition of the claim as a result of this action.  

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 


directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


